PD-1409-15                                                      PD-1409-15
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                               Transmitted 10/30/2015 2:21:15 PM
                                                                                 Accepted 11/2/2015 12:34:59 PM
                                                                                                  ABEL ACOSTA
                        IN THE COURT OF CRIMINAL APPEALS
                                                                                                          CLERK
                             FOR THE STATE OF TEXAS


DAMON LAVELLE ASBERRY                        *
    Appellant                                *
                                             *
vs.                                          *        No.
                                             *        COA No. 10-15-00032-CR
THE STATE OF TEXAS,                          *
     Appellee                                *

                        MOTION FOR EXTENSION OF TIME TO
                    FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, the Appellant, by and through her undersigned Attorney of

Record, and respectfully moves the Court to extend the time for filing a petition for

discretionary review in this cause, and in support therefore would show the Court as

follows:

                                                 I.

       Damon Lavelle Asberry was convicted pursuant to a jury trial and sentenced on June 13,

2008. Sentence was pronounced in open court on June 13, 2008. Defendant is now

incarcerated in the Coffield unit of the Texas Department of Criminal Justice-institutional

division, in Tennessee Colony, Texas. Following such conviction defendant pursued a direct

appeal which was denied, as well as an application for writ of habeas corpus which was also

denied. Defendant then filed a Motion for DNA testing pursuant to the provisions of Chapter 64

of the Texas Code of Criminal Procedure, which was denied. Defendant then timely gave notice

of Appeal from the order denying his request for DNA testing.


                                                                             November 2, 2015
                                                                       II.

       Appellant’s petition for discretionary review is currently due on November 9, 2015

                                             V.

       Appellant hereby requests an extension of time to file his Petition for Discretionary

Review until December 9, 2015, and as reasons therefore would show this cause as

follows:

       Counsel does not have sufficient time to properly prepare a petition for

discretionary review by the current due date, and for that reason seeks additional time to

do so. Counsel would show that he has several other matters to complete within the next

10 days, including a brief due in the Tenth Court of Appeals, as well as a petition for

discretionary review in this Court. Counsel also has oral arguments scheduled for

November 4, 2015 in Waco, Texas.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

honorable court to extend the time for filing Appellant's Petition for Discretionary Review

in this cause to December 9, 2015.

                                                  Respectfully submitted,


                                                      /s/ Walter M. Reaves, Jr.
                                                  Walter M. Reaves, Jr.
                                                  100 N. 6 th Street, Suite 802
                                                  Waco, Texas 76701
                                                  (254) 296-0020
                                                  FAX (877) 726-4411
                                                  TBA#16644200
                                                  walterreaves@att.net
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was delivered

to Abel Reyna, District Attorney for McLennan County, Texas, on September 30, 2015.


                                                   /s/ Walter M. Reaves, Jr.
                                                Walter M. Reaves, Jr.